Title: From Benjamin Franklin to John Paul Jones, 22 July 1780
From: Franklin, Benjamin
To: Jones, John Paul


Dear Sir,
Passy July 22. 1780.
I received yours of the 12th. and one preceding. I am glad you took mine of the 5th as it was intended in friendship— It had appeared to me, that you hurt your own Views, and weaken’d your own hands by a censorious [quarellous?] Disposition that obstructed your Acquisition of …
 … at your Request and to prevent Mischief, the orders were not caried into Execution, I could see no foundation you had to complain that the Government had deserted you. It seemed to me that taking to your self the Credit you merited for the Prudence and Humanity of that Request, and then blaming the Government for not having acted contrary to it, was an Inconsistence, and that being right in the first, you must be wrong in the last, which could only be placed to the Account of the Disposition above mentioned. However that is all over.
I have spoken to M. De Chaumont again this morning relative to the Prize money. That arising from the Sales of the Serapis and Countess, is not I think in his Hands; but he will do all he can to forward the Payment.
I am glad to hear you are so near being ready for sailing. I shall send down my Dispatches about the End of next Week.
With best Wishes for your Health, Honour and Hapiness, I am ever Your faithful friend and humble Servant.
Honble. Commodore Jones.
